Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
in line 9, ‘and’ should be removed after the semicolon as the limitation subsequent to this ‘and’ is not the last limitation in the list of limitations.  Appropriate correction is required.
In line 4, “related a shopper” should be ‘related to a shopper’.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pat. Pub. No. 2015/0039458 to Reid.
Per claim 1, Reid discloses a method (see figures) for providing real-time (¶32-33,45-51…real-time matching/recognition of captured images of store products, customer faces, physical gestures: “The vectors (patterns) will be stored on Random Mass Storage (RMS) device where they can be read directly by a parallel Cognitive Processor (CP), or equivalent, allowing for the simultaneous comparison of a given input vector to thousands of other stored vectors to affect a real-time match”) recommendations to user (¶73-78…upon real-time matching/recognition of captured images of products/objects that is place inside the user cart, recommendations are provided for those products/objects on the user device, e.g., smart phone: “The user device enables the customer to gather personalized product data such as data describing coupons relating to the items purchased, a tally of the shopping cart items, descriptions of nutritional content of the items, health benefits and drawbacks of the items, and other information that would enable the customer to make an informed buying decision”) in a shopping environment (fig. 1 and fig. 4:60...inside a retail store), comprising,
sampling the shopping environment (fig. 1 and ¶77-78…store, such as a grocery store, is shopping environment that has cameras to sample image data from the shopping environment) using one or more video cameras (fig. 1:20 and ¶27,35,39,46,93...multiple sensors can be used, including a system of cameras; ¶93… “The video camera 20 is positioned in proximity to items on shelves and the shopper 16”;  ¶67…”Audio, video and 3D sensor data are streamed back to the nearest panels from the GCC”) to generate video features (¶27…image and video data captured by system of cameras; ¶93… “The video camera 20 is positioned in proximity to items on shelves and the shopper 16. The video camera 20 includes wireless communication hardware and automatically observes movement of the shopper 16 and communicates the shopper's movement, including gestures, to the geo-context panel 12”; ¶39…”cameras with 3D sensors are placed at the entrance of the store collect image data including video and images data of the customer upon entry”; ¶31-33 ...sensor/camera output data is vectorized, e.g., made into feature data for machine learning models to classify/label, ”Generally, sensor data collected by the…SSoC is sent to the GPU/NoC to be de-noised and vectorized, and prepared for pattern recognition and machine learning”; ¶40...customer biometric feature data, such as key facial feature data is extracted and vectorized, e.g., produced input feature data and sent to the Neural Network ASIC (NNA) to classify/label; ¶46,50-52 ... vectorization, extracting essential characteristics/features of object categories including M (manufactured objects), G (grown objects), P (physical gestures), F (faces)) related a shopper in connection to an item (¶93…recognition of a customer’s gesture associated with a particular item, e.g., pick item to place in cart: “The video camera 20 is positioned in proximity to items on shelves and the shopper 16. The video camera 20 includes wireless communication hardware and automatically observes movement of the shopper 16 and communicates the shopper's movement, including gestures, to the geo-context panel 12”);
receiving the generated video features as feature inputs to a trained machine learning model  (¶14…vectorized camera data associated with skeletal movement/gesture of shopper will be processed by trained machine learning model to predict a take of item, e.g., pick, ”Pick (P) gesture, which includes taking a object (i.e. product) from its shelf”; ¶50..."For P, algorithms focused on the human skeleton, specifically the angles made by the joints, will be employed for vectorization"), the trained machine learning model generating one or more labels related to a state of a scenario (fig. 6 and ¶109-114...each step shows processing of a different scenario associated with actions of the shopper and associated items for purchase in a retail store, the scenarios including actions of picking up a product, moving the product, placing the product into a container, keeping or removing the product from container and checkout; fig. 3: 48-52 and ¶14-21 ... distinct action scenarios by customer gesture/motion is processed by applying machine learning of features from sensor data, including: taking a product from the shelf (Pick (P) gesture), returning a product to a shelf (Return (R) gesture) and adding product to an electronic shopping cart (Commit-to-Container (C) gesture); fig. 4:66-68…tracking shopper movement and shopper gestures), the scenario including the shopper handling the item (fig. 3: 48-52 and ¶14-21 ... distinct action scenarios by customer gesture/motion is processed by applying machine learning of features from sensor data, including shopper handling of items through taking a product from the shelf (Pick (P) gesture), returning a product to a shelf (Return (R) gesture) and adding product to an electronic shopping cart (Commit-to-Container (C) gesture);
processing the labels against a profile of the shopper (fig. 4 and ¶105…customer is recognized 64 with associated customer financial account 72, e.g., profile of customer; fig. 4:68-70…recognizing gestures of identified customer in conjunction with items to determine labels such as Pick scenario and subsequently add item to electronic shopping cart of identified customer) to generate a recommendation that is supplemental information that relates to the item (¶73-78… recommendations are provided for products/objects in the identified customer’s electronic shopping cart on the user’s device, recommendations being supplemental and additional content specific to the identified products/objects in the cart: “The user device enables the customer to gather personalized product data such as data describing coupons relating to the items purchased, a tally of the shopping cart items, descriptions of nutritional content of the items, health benefits and drawbacks of the items, and other information that would enable the customer to make an informed buying decision”; ¶87-89…” the electronic device 24 is programmed to detail product information including rating products based on a customer's preferences, or health goals. In addition the electronic device 24 is programmed to be able to display detailed nutrition facts relating to the item, including information not found on the label”); and
sending a notification to a device of the shopper that includes the supplemental information (¶75…user device displays supplemental information to the customer to make informed buying decision); and processing, by at least one processing entity associated with the shopping environment (¶31-33...collected sensor data is sent to GPU/NoC, part of processing entity/panel of fig. 2:28 which is in the store; ¶9…panels/servers in the store, “the servers are attached to the ceiling of the retail store”), the state of the scenario to identify the shopper as having finished shopping (fig. 6:98 and ¶108,114…”Checkout is enabled when the customer passes through the demarcation zone with products selected by gesture”; ¶78…”the server detects a gesture indicating an intention to check out including movement of the customer within a pre-defined geography, such as a retail store exit, and automatically consummates a purchase transaction for the items in the electronic shopping cart”), and causing a charge of the item to a cashierless shopping cart associated with the shopper (fig. 3:58, fig. 5:84…shopper financial account charged automatically; ¶54…”Once authenticated, and the transaction is committed, the shopper’s checking account is electronically debited, directly”; ¶23…”fulfillment of the financial transaction occurs upon exit from the store, or later”).
Per claim 4, Reid discloses claim 1, further disclosing the supplemental information is dietary information related to the item (¶89…” the electronic device 24 is programmed to detail product information including rating products based on a customer's preferences, or health goals. In addition the electronic device 24 is programmed to be able to display detailed nutrition facts relating to the item, including information not found on the label”).
Per claim 5, Reid discloses claim 1, further disclosing the machine learning model is used to predict one or more other items for purchase in addition to the item being handled by the shopper, the notification includes at least one of the items predicted for purchase (fig. 3:48…pick item predicted by machine learning model; ¶87…after predicted pick item is in cart, other information about competing products can be displayed to customer; ¶75… after predicted pick item is in cart, supplemental information provided to enable customer to make an informed decision such as information about competing items displayed on user device).
Per claim 6, Reid discloses claim 1, further disclosing the supplemental information provides for dietary information that is related to the item and the shopper or a family member of the shopper (¶89…for products placed in customer cart, nutrition facts of the products as associated with customer preferences and health goals, e.g., dietary information, is displayed on customer device, ”the electronic device 24 is programmed to detail product information including rating products based on a customer's preferences, or health goals. In addition the electronic device 24 is programmed to be able to display detailed nutrition facts relating to the item, including information not found on the label”).
Per claim 7, Reid discloses claim 1, further disclosing the scenario including the shopper handling the item is reinforced based on processing sensor input features by the machine learning model that relate to sensors in or around shelves of the shopping environment (¶93… “The video camera 20 is positioned in proximity to items on shelves and the shopper 16. The video camera 20 includes wireless communication hardware and automatically observes movement of the shopper 16 and communicates the shopper's movement, including gestures, to the geo-context panel 12”; ¶31-33 ...sensor/camera output data is vectorized, e.g., made into feature data for machine learning models to classify/label, ”Generally, sensor data collected by the…SSoC is sent to the GPU/NoC to be de-noised and vectorized, and prepared for pattern recognition and machine learning”; ¶40...customer biometric feature data, such as key facial feature data is extracted and vectorized, e.g., produced input feature data and sent to the Neural Network ASIC (NNA) to classify/label; ¶46,50-52 ... vectorization, extracting essential characteristics/features of object categories including M (manufactured objects), G (grown objects), P (physical gestures), F (faces)).
Per claim 8, Reid discloses claim 1, further disclosing the shopping environment includes one or more sensors, the one or more sensors include weight sensors (¶93…scale), motion sensors (¶34…motion tracked by sensors), light sensors (¶39…camera sensor), or audio sensors (¶31…microphone), or combinations of two or more thereof, the sensors producing sensor input features processed by the machine learning model to reinforce identification of the item and the handling of the item by the shopper (¶31-33 ...sensor/camera output data is vectorized, e.g., made into feature data for machine learning models to classify/label, ”Generally, sensor data collected by the…SSoC is sent to the GPU/NoC to be de-noised and vectorized, and prepared for pattern recognition and machine learning”; ¶40...customer biometric feature data, such as key facial feature data is extracted and vectorized, e.g., produced input feature data and sent to the Neural Network ASIC (NNA) to classify/label; ¶46,50-52 ... vectorization, extracting essential characteristics/features of object categories including M (manufactured objects), G (grown objects), P (physical gestures), F (faces)).
Per claim 9, Reid discloses claim 1, further disclosing the supplemental information is formulated based on input from an inventory of items that are known to exist for the shopper (¶73-78… supplemental information is generated based on inventory of items in customers electronic shopping cart, “The user device enables the customer to gather personalized product data such as data describing coupons relating to the items purchased, a tally of the shopping cart items, descriptions of nutritional content of the items, health benefits and drawbacks of the items, and other information that would enable the customer to make an informed buying decision”).
Per claim 10, Reid discloses claim 1, further disclosing the supplemental information causes a shopper device to produce an output associated with the held item taken by the shopper (¶73-78…supplemental information is displayed on user’s device, e.g., smart phone, for products/objects in customer’s shopping cart, e.g., in customer’s possession: “The user device enables the customer to gather personalized product data such as data describing coupons relating to the items purchased, a tally of the shopping cart items, descriptions of nutritional content of the items, health benefits and drawbacks of the items, and other information that would enable the customer to make an informed buying decision”).
Per claim 11, Reid discloses claim 1, further disclosing the supplemental information causes output to appear on a shopper-aware display in the store (fig. 1:24 and ¶90…the electronic device can be attached to the cart 26 or to a shopping basket; ¶89…electronic device 24 displays supplemental information associated with items in customer’s electronic shopping cart depending on customer’s preferences, hence being a shopper-aware display, “the electronic device 24 is programmed to detail product information including rating products based on a customer's preferences, or health goals. In addition the electronic device 24 is programmed to be able to display detailed nutrition facts relating to the item, including information not found on the label”), the supplemental information indicating that the item held by the shopper adheres to criteria set by the shopper prior to holding the item (¶89…customer preferences are criteria set by the shopper prior to holding the item, supplemental information can be displayed in accordance with the customer preferences).
Per claim 12, Reid discloses claim 1, further disclosing the supplemental information causes a shopper-aware display in the store to show the price of the item (fig. 1:24 and ¶90…the electronic device can be attached to the cart 26 or to a shopping basket; ¶87…”An electronic device 24 provides the customer with a display capable of displaying a list of items selected and placed in the container or cart 26. This list includes price information…”.
Per claim 13, Reid discloses claim 1, further disclosing the machine learning model is connected to another additional one or more machine learning models that are trained for the specific shopper (¶41-42…for machine learning models associated with customer’s facial recognition, recognition is trained for specific shopper, “variance is calculated between the stored (trained) facial representation of the shopper and the current one. If the variance is above a certain threshold, then the stored representation is updated to reflect the latest version of the shopper's face. In this way, especially in the case of supermarkets, where shoppers tend to shop weekly, facial representations can keep step with natural changes to a shopper's face due to weight gain or loss, facial hair, etc.”).
Per claim 14, Reid discloses claim 1, further disclosing the supplemental information is formulated based on a combination of the specific item held by the shopper (fig. 3:48,56…products/items first are identified as picked/held by customer and added to the customer electronic shopping cart) and information delivered via an online source (¶88…additional content based on the products/items identified are provided to customer from online sources, “on-line adds for similar products and bulk pricing from on-line sources are provided to the customer via the electronic device 24”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3 and 17 are rejected under 35 USC 103 as being unpatentable over Reid in view of US Pat. Pub. No. 2014/0379526 to Parham.
Reid discloses claim 1.
Reid does not expressly disclose, but Parham does teach:
Claim 2…the supplemental information is related to a recipe that requires one or more items to be obtained from the shopping environment (Parham: ¶26… “the consumer may also request additional information related to the shopping experience. The amount and content of such additional information will depend, of course, on the retail outlet. Thus, for example, recipes could be electronically available where the consumer, upon request, could be provided with a list of necessary ingredients (along with their locations within the store) and a print out of cooking directions”) 
Claim 3…the supplemental information is related to directions for navigating the shopping environment for finding one or more additional items related to the item (¶26…listing and location of additional ingredients for a recipe; ¶23…specific navigation directions to items provided to customer, ”The consumer could, if desired, ask for additional information that might be available for a desired product…The location data returned to the consumer should include both the aisle where the product is located and its location within the aisle (i.e., coordinates to define its location along the length of the aisle, the specific side of aisle, and vertical location on a specific shelf). The directions provided should direct the consumer directly to the product location within the aisle and provide the detailed location information on the shelf. The directions should be updated as the consumer moves to the product location to take into account deviations by the consumer from the directions (whether such deviations are intentional or unintentional). Thus, a consumer may investigate other products or promotions observed along the route and still arrive at the desired location without further input on their part”) and a diet of the shopper (Parham: ¶26…”Meal suggestions could also be provided; these could be based on the type of meal desired (e.g., vegetarian, ethnic, or many other types)”).
Claim 17… supplemental information causes the shopper to receive guidance, the guidance is prompted in connection with item held by the shopper and a verbal inquiry spoken by the shopper (Parham: ¶38…customers can use verbal requests to obtain guidance in finding location of items customers are interested in purchasing,  “…responding to customer's verbal requests on the retail floor. And by having such a system whereby product location can easily be determined by both shoppers and employees, the retailer can more easily modify product locations within the store as needed and/or desired without significantly inconveniencing or turning off shoppers who have become familiar with the store”)
Reid and Parham are analogous art because they are from similar problem solving area in improving shopping experience of the customer by automating aspects of the shopping experience (Parham: Abstract…assist and guide a customer during a shopping experience in a physical retail store).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the automated improvements taught by Parham into Reid, i.e., providing recipe ingredients locations within the store to the customer, directions to the customer for navigating the store to obtain items/ingredients, and guidance to shopper in response to verbal inquires by the customer.
The suggestion/motivation for doing so would have been “to provide a more pleasant, effective, and efficient shopping environment” and “allows a customer to more easily locate and access specific desired items in, for example, a large retail store” (Parham: Abstract).

Claim 15 is rejected under 35 USC 103 as being unpatentable over Reid in view of US Pat. No. 5,465,085 to Caldwell et al. (hereinafter Caldwell).
Reid discloses claim 1.
Reid does not expressly disclose, but Caldwell does teach: the supplemental information causes output to appear on a display (Caldwell: fig. 11A:6 and col. 5:28-57…product information and price output to a display) coupled to a shelf in the store (Caldwell: fig. 11B:6,43…display 6 is coupled to a shelf in the store 43), the supplemental information relating to the item held by the shopper (Caldwell: fig. 11A…product in store such as beans being something customer wishes to purchase, thus held by shopper; Reid: products in store such as produce, that system recognizes as customer picks can be is displayed on electronic device), and the display being wireless (Caldwell: col. 2:60-64…”The invention is described in its primary application in a retail store. However, it may be used more generally to distribute and display information of any kind in any environment where batteryless and wireless operation is desirable”), battery-free (Caldwell: col. 9:28-31…”A very important aspect of the invention is its ability to operation with only solar power, eliminating all use of batteries, whether for ongoing power, satisfaction of peak power demands or memory backup”), and one that sources its own power by harvesting ambient energy (Caldwell: col. 5:50…solar powered display has own power by harvesting ambient light).
 Reid and Caldwell are analogous art because they are from a similar problem solving area of displaying supplemental information related to products customers wish to purchase inside a physical shopping environment.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include the wireless and battery-free shelf display Caldwell teaches onto the shelves of Reid’s retail stores.
The suggestion/motivation for doing so would have been to provide flexibility and privacy of wireless digital data transmission via infrared light to displays throughout the store with the convenience, flexibility and economy of battery-free electrical power collected from the overhead lighting (Caldwell: col. 1:56-60).	
	Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the statement of reasons for the indication of allowable subject matter:  The prior art disclosed by the applicant and cited by the Examiner fail to teach or suggest, alone or in combination, all the limitations of the independent claim 1, and further including the particular notable limitations of including a weight sensor applied to the shelf, the weight sensor being wireless, battery-free, and one that sources its own power by harvesting ambient energy, said weight sensor providing input features to the machine learning model.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571) 272-4143. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN CHEN/Primary Examiner, Art Unit 2125